Citation Nr: 0119605	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-04 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than October 1, 1998 
for payment of Dependency and Indemnity Compensation (DIC) 
benefits.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had certified service from December 1941 to June 
1942.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in April 1999.  That decision recognized 
the appellant as the veteran's surviving spouse and assigned 
an effective date for payment of benefits as October 1998.  
The effective date assigned was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  The appellant requested, was 
scheduled for and notified of a hearing before a traveling 
member of the Board.  She did not report for the hearing.  
The appellant's claim will be processed as if she had 
withdrawn her request.  38 C.F.R. § 20.702(d) (2000).


FINDINGS OF FACT

1.  The appellant's second spouse, TSA, died March 24, 1994.

2.  On June 9, 1998, 38 U.S.C.A. § 1311 was amended to allow 
for resumption of DIC benefits for a surviving spouse who 
remarries after the death of the veteran upon termination of 
the subsequent marriage.

3.  The June 9, 1998, legislative amendment to 38 U.S.C.A. 
§ 1311 expressly provides that no payments may be made by 
reason of the amended section for any month prior to October 
1998.



CONCLUSION OF LAW

Entitlement to payment of DIC benefits for the period prior 
to October 1, 1998 is not warranted. 38 U.S.C.A. §§ 103, 
5110, 1311 (West 1991 & Supp. 2000); 38 C.F.R. § 3.55 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts in this case are not in dispute.

The veteran had certified service under the command and 
control of the Armed Forces of the United States from 
December 1942 until his death in June 1946 while being held 
as a prisoner of war (POW).  The appellant was married to the 
veteran at the time of his death.  The appellant subsequently 
remarried.  After her second husband died in March 1994, the 
appellant filed a claim for VA benefits as the surviving 
spouse of the veteran.

For purposes of basic entitlement to DIC benefits as a 
"surviving spouse" of a veteran, a claimant must be "... a 
person of the opposite sex who was the spouse of a veteran at 
the time of the veteran's death ... and who has not 
remarried." 38 U.S.C.A. § 101(3) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.50 (1999). Thus, when a DIC-eligible claimant 
remarries, this individual no longer meets the criteria of a 
surviving spouse and is no longer entitled to DIC benefits. 
See VAOPGCPREC 3-95, paragraph 2.

Prior to November 1990, the provisions of 38 U.S.C.A. 
§ 103(d) and 38 C.F.R. § 3.55(a)(4) allowed for restoration 
of VA death benefits to surviving spouses whose benefits had 
been terminated because of remarriage upon termination of the 
disqualifying marriage by a death, divorce, annulment, or if 
the remarriage was declared void.  These provisions were 
amended by the Omnibus Budget Reconciliation Act of 1991, 
Pub. L. No. 101-508, § 8004, 104 Stat. 1388- 348 (Nov. 5, 
1990), to create a permanent bar to restoration of VA death 
benefits for those surviving spouses whose disqualifying 
marriage had been terminated by divorce and whose claim for 
restoration of benefits was not filed before November 1, 
1990.  This statutory bar was later amended to allow 
restoration of VA death benefits for those surviving spouses 
whose disqualifying remarriages were terminated by a divorce 
proceeding that had been initiated before November 1, 1990.  
See Veterans Benefit Act of 1992, Pub. L. No. 102- 568, 
§ 103, 106 Stat. 4320, 4322 (Oct. 29, 1992).

On June 9, 1998, Section 8207 of HR 2400 (Public Law 105-178) 
was signed.  Subsection (e) of Section 8207 reinstated the 
pre-1990 rules for the restoration of eligibility for DIC 
benefits under 38 U.S.C.A. § 1311, noting that a surviving 
spouse who remarries after the death of a veteran can be 
reinstated as surviving spouse, for the purposes of being 
eligible for restoration of DIC benefits, when that 
subsequent marriage terminates.  The law precludes payment 
under 38 U.S.C.A. § 1311(e) for any month prior to October 
1998.  The amended statute specifically provides that:

(1) The remarriage of the surviving spouse of a veteran 
shall not bar the furnishing of dependency and indemnity 
compensation to such person as the surviving spouse of 
the veteran if the remarriage is terminated by death, 
divorce, or annulment unless the Secretary determines 
that the divorce or annulment was secured through fraud 
or collusion.

(2) If the surviving spouse of a veteran ceases living 
with another person and holding himself or herself out 
openly to the public as that person's spouse, the bar to 
granting that person dependency and indemnity 
compensation as the surviving spouse of the veteran 
shall not apply.

(3) The first month of eligibility for payment of 
dependency and indemnity compensation to a surviving 
spouse by reason of this subsection shall be the later 
of the month after:

(A) the month of the termination of such 
remarriage, in the case of a surviving spouse 
described in paragraph (1); or

(B) the month of the cessation described in 
paragraph (2), in the case of a surviving spouse 
described in that paragraph.

(b) EFFECTIVE DATE - No payment shall be made by reason 
of 38 U.S.C. § 1311(e) for any month before October 
1998.

Public Law No. 105-178, § 8207 (June 9, 1998) (emphasis 
added).

Thus, the new law specifically prohibits the benefit claimed 
by the appellant.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the claimant applies unless Congress provided otherwise. 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because the 
appellant's claim was filed before the regulatory change 
occurred, the Board must undertake a three-part analysis: 1) 
Determine whether the intervening change is more favorable to 
the claimant, which may require application of each version 
of the regulations to the facts of the case; 2) If the 
amendment is more favorable, application of that provision 
for the periods from and after the effective date of the 
regulatory change; 3) Application of the prior regulation for 
periods preceding the effective date of the regulatory 
change.  VAOPGCPREC 3-2000 (2000); See Karnas, 1 Vet. App. at 
311 (1991); 38 C.F.R. § 3.114(a) (2000).

Under the law in effect prior to October 1998, the remarriage 
of an otherwise qualified surviving spouse of a veteran was a 
bar to receipt of DIC unless the remarriage was terminated 
prior to November 1, 1990, or terminated by legal proceedings 
commenced prior to November 1, 1990, or if the remarriage was 
void or annulled by a court of proper authority (unless the 
annulment was secured through fraud or collusion). See 
38 U.S.C.A. § 103(d) (West 1991); 38 C.F.R. § 3.55(a) (1997); 
see also Omnibus Budget Reconciliation Act of 1990, Pub. L. 
No. 101-508, § 8004, 104 Stat. 1388-343 (1990); Veterans' 
Benefits Programs Improvement Act of 1991, Pub. L. No. 102- 
86, § 502, 105 Stat. 414, 424 (1991); Veterans' Benefits Act 
of 1992, Pub. L. No. 102-568, § 103, 106 Stat. 4320, 4322 
(1992); Owings v. Brown, 8 Vet. App. 17, 19-20 (1995), aff'd, 
86 F.3d 1178 (Fed. Cir. 1996) (table) (setting out the pre 
November 1, 1990, version of 38 U.S.C.A. § 103(d), and 
subsequent amendments thereto).

Because the appellant's second marriage was not legally 
terminated prior to November 1, 1990, nor had legal 
proceedings to terminate the marriage commenced prior to 
November 1, 1990, she is barred from receiving DIC benefits 
as the surviving spouse of the veteran under the law as it 
existed prior to October 1998.  38 U.S.C.A. § 103(d) (West 
1991); 38 C.F.R. § 3.55 (1997).  Congress provided no 
exceptions to the controlling legal criteria under that law, 
and the Board has no authority to disregard the specific 
Congressionally enacted limitation on the reinstatement of 
DIC benefits following the termination of remarriage, as it 
then existed. See 38 U.S.C.A. § 7104 (West 1991). 
Consequently, the Board concludes that the appellant is not 
entitled to reinstatement of DIC benefits under the law as it 
existed prior to October 1998.

Under the law in effect since October 1998, the remarriage of 
the surviving spouse of a veteran shall not bar the 
furnishing of dependency and indemnity compensation to such 
person as the surviving spouse of the veteran if the 
remarriage is terminated by death, divorce, or annulment 
unless the Secretary determines that the divorce or annulment 
was secured through fraud or collusion.  See 38 U.S.C.A. 
§ 1311(e) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.55(a)(2000).  However; as noted above, the law 
specifically prohibits payment of benefits prior to October 
1998.

While the Board appreciates the appellant's frustration, it 
has no authority to award a monetary payment unless 
specifically authorized by law.  OPM v Richmond, 496 U.S. 
414, 416 (1990) (holding that payments of money from the 
Federal Treasury are limited to those authorized by statute). 
Where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Therefore, the Board has no 
alternative but to deny the appellant's appeal as she does 
not meet the legal criteria for payment of DIC benefits for a 
period prior to October 1998, under either the "old" or 
"new" regulations.


ORDER

Entitlement to restoration of DIC benefits prior to October 
1998 is denied.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

